Hall, Judge.
The defendant appeals from his conviction for larceny of an automobile.
1. The owner testified that she parked her automobile at a location in Pulton County, that when she returned several hours later it was missing, that she had not given authority to anyone to move it, and that it was stolen. In the absence of any proof to the contrary, this was sufficient to establish the venue of the crime in Fulton County. “Evidence as to venue, though slight, is sufficient where there is no conflicting evidence.” Gee v. State, 110 Ga. App. 439 (3) (138 SE2d 700).
2. The conflict between the defendant’s testimony and testimony of witnesses for the State authorized the jury to find that the defendant’s explanation of his possession of the stolen property was not satisfactory. Howington v. State, 110 Ga. App. 452 (138 SE2d 677).
Argued September 12, 1966
Decided September 21, 1966
Rehearing denied October 6, 1966
G. Hughel Harrison, for appellant.
Lewis R. Slaton, Solicitor General, J. Walter LeCraw, J. Roger Thompson, for appellee.
3. Enumerations of error 3 and 4 are without merit. No party-may complain of the giving or the failure to give an instruction to the jury, unless he objects thereto before the jury returns its verdict, stating distinctly the matter to which he objects and the grounds of his objection. Appellate Practice Act of 1965 (Ga. L. 1965, p. 18), as amended (Ga. L. 1966, p. 493).

Judgment affirmed.


Nichols, P. J., and Deen, J., concur.